Title: From Alexander Hamilton to Simeon DeWitt, 28 June 1797
From: Hamilton, Alexander
To: DeWitt, Simeon


New York, June 28, 1797. “I am applied to, to examine the Title to a tract of land described in the extract A, which is inclosed. It appears from the papers put into my hands, that a Map of the intire tract patented to John W Watkins the 25 of June 1794 as surveyed is on file in your office. By the extract from the patent, which is also herewith, it is found that a number of tracts comprehended within the exterior lines of the tract patented to Watkins are excepted and reserved. The Question is whether the North West quarter or section of township No. 8 is wholly free from these exceptions and reservations or is affected by them. It is presumed that the map and survey in your Office will enable you to answer it.… Give me leave also to trouble you with an Inquiry concerning the Class rights described in the Extract B. These class rights appear to have been conveyed by John Carpenter of Goshen to one Benjamin Barton and by the latter to Elisha Boudinot of New Ark, but the Evidences of the Class rights, whatever they are, do not accompany the Conveyances. You will perhaps be able to inform me from the files of your Office how the matter is situated.…”
